Citation Nr: 1524413	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a left foot disability for the period prior to May 17, 2012 and beginning October 1, 2013.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982. 

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran attended a Video Conference hearing before the undersigned.  The VA was unable to produce a written transcript of the proceeding and the Veteran was notified and offered an opportunity for a new hearing in August 2014.  The Veteran responded that he did not wish to appear at another hearing and requested that his claim be considered based on the evidence of record. 

During the pendency of the appeal, the Veteran underwent two left foot surgeries and was awarded a temporary total disability evaluation from May 17, 2012 to September 30, 2013.  Accordingly, the appeal is continued as to the periods prior to May 17, 2012 and beginning October 1, 2013.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issue of entitlement to service connection for a left ankle disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Prior to May 17, 2012, and beginning October 1, 2013, the Veteran has been in receipt of the maximum rating available for a left foot disability and there has been no evidence with regard to the foot that he would be equally well served by amputation an application of a prosthetic device.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a left foot disability prior to May 17, 2012 and beginning October 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.63, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a February 2015 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate.  

Pursuant to the Board's November 2014 remand directives, the VA made another attempt to secure outstanding VA and private treatment records.  In a February 2015 report of contact, the Veteran stated he did not have any additional private treatment records to submit with his claim.  The VA provided him with another examination to evaluate the severity of his left foot disability in January 2015.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increase Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Left Foot Factual Background

At a March 2010 VA left foot examination, the Veteran reported experiencing daily pain in his left foot over the past year that radiated to his ankle.  He wore an ankle-foot orthosis (AFO) constantly to manage symptoms and stated that without it his ankle felt unstable, became swollen and produced clicking and snapping sensations.  He reported his ability to walk and stand was limited to an hour and his walking distance varied greatly depending on his activity the prior day.  He denied any incapacitating episodes in the past year.  During the physical examination, his gait appeared mildly antalgic on the left.  There was evidence of some mild hindfoot varus, but the overall foot had a well-maintained medial arch and normal mid and forefoot alignment.  His toes were not abnormally aligned and there was no evidence of hallux valgus or rigidus, significant callosities, or skin breakdown.  Muscle strength was normal for all muscle groups and the peroneal tendons did not show any evidence of subluxation.  Sensation was intact and there was no evidence of abnormal weight bearing.  A range of motion testing revealed 15 degrees of inversion and 5 degrees of eversion, with discomfort and mild crepitus in the subtalar joint.  The range of motion for all toes was completely non-irritable to the Veteran.  Repetitive testing revealed additional functional impairment due to pain, weakness, fatigability, incoordination or repetition.  The examiner was unable to assess any loss of function during flare-ups without resorting to speculation because the Veteran was not experiencing a flare-up at the time of examination.  The Veteran was not currently employed at the time due to his foot and stated he used to be a painter.  His diagnoses were listed as healed fractures of the left foot with residual pain, and mild left foot subtalar joint degenerative disc disease.

In an April 2010 VA treatment note, the Veteran's treating physician indicated he had "recovered to the point of being able to return to work."  In a prior note, the Veteran stated he had been off work due to falling on his tailbone, low back pain and the use of AFO braces.

In a June 2010 statement, the Veteran indicated the aid of his orthotic device prevented him from losing his balance when standing or walking.

In a November 2011 VA podiatry treatment note, there was full range of motion for the midtarsal joint with no pain or crepitus noted.  There was evidence of an inverted left forefoot upon standing and eversion for the left heel.

As previously noted, the Veteran was awarded a temporary total disability evaluation from May 17, 2012 to September 30, 2013 for multiple foot surgeries.  

VA treatment records show that in October 2013, the Veteran complained of increased foot pain with activity and swelling with prolonged walking.  In November 2013, his post-surgery examination revealed no signs of infection or significant swelling.  He was ambulating with no assistive device and his gait was mildly antalgic.  In January 2014, a follow-up physical examination revealed no obvious motion of the subtalar joint, no signs of infection, and evidence of tenderness surrounding the subtalar joint.  His sensation was grossly intact and he was able to fire all major motor groups without deficit.  X-ray findings revealed some possible bony healing but the findings were questionable.  At a March 2014 post-surgery examination, the Veteran indicated he was unable to work due to pain in his left ankle and reported a significant amount of instability and grinding in his ankle.  Incisions were well healed and there was no subtalar motion.  "He had a far [sic] amount of plantarflexion and dorsiflexion."  A CT of the left foot showed stable arthrodesis of the subtalar joint, and evidence of degenerative changes at the first metatarsophalangeal joint.  

At a May 2014 private left foot examination, the Veteran's left foot had a benign scar, mild swelling, and pain with subtalar stress. 

Additional VA treatment notes show that in August 2014, the Veteran reported the popping in his of left foot had returned and he felt unstable when walking without his AFO.  In October 2014, he reported increased swelling and stiffness in his foot.

At a January 2015 VA examination, the Veteran denied any symptoms of pain, flare-ups that impacted the function of his foot, or functional loss pertaining to his left foot.  His foot disability did not cause any functional loss in his bilateral lower extremity.  Repetitive use did not result in pain, weakness, fatigability or incoordination that significantly limited functional ability.  X-ray findings revealed no degenerative or traumatic arthritis.  The examiner indicated the Veteran's foot impairment did not rise to the level of being equivalent to an amputation with prosthesis.  The examiner also indicated his foot did not affect his ability to perform any type of occupational task.  The was a finding of scars on his left foot that were not painful or unstable, and did not measure greater than 39 square centimeters or 6 square inches.  A peripheral nerve examination did not reveal any peripheral neuropathy related to his left foot disability.  Overall the examiner opined the Veteran's symptomatology was related to his left ankle and not his foot.

Left Foot Analysis

The Veteran contends his left foot disability warrants a higher rating.  He specifically argues his is entitled to a higher rating for loss of use of his left foot because he requires the assistance of a prosthetic device.  See May 2011 statement.  Prior to May 17, 2012 and beginning October 1, 2013 his left foot has been rated as 30 percent disabling under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, a 30 percent rating, the highest available under this code, is warranted for severe foot injuries. 38 C.F.R. § 4.71a.

A 40 percent rating is for application where there is loss of use of a foot.  38 C.F.R. § 4.71a, Code 5167.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

After reviewing the evidence of record, the Board notes the Veteran is already in receipt of the highest schedular rating available under all applicable Diagnostic Codes for the foot, prior to May 17, 2012 and beginning October 1, 2013.  As previously noted, a 30 percent disability rating is the highest rating available under Diagnostic Code 5284 for other injuries of the foot.  The Board notes that Diagnostic Codes 5276 and 5278 are not applicable as there has been no finding of bilateral flatfoot or bilateral claw foot.

Furthermore, there is no evidence that the Veteran should be found to have the loss of use of his left foot.  The Board notes that throughout all applicable rating periods, the Veteran has been able to walk and has had limited range of motion in his left foot.  At no point has the evidence suggested the remaining function of the Veteran's left foot was equivalent to an amputated stump with prosthesis.  While the Board is sympathetic to the Veteran's left foot disability, the Board is unable to grant a higher rating based solely on his use of an assistive device.  

As for the Veteran's left ankle impairment, the Board notes the matter has been referred to the RO and thus cannot be considered at this time.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's left foot disability prior to May 17, 2012 and beginning October 1, 2013, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Other Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges the Veteran's contention that the schedular criteria are inadequate to describe the severity and symptoms of his left foot disability.  See March 2015 statement.  Here, however, given that Diagnostic Code 5284 does not provide specific symptomatology, but involves consideration all symptomatology to determine whether a foot injury is moderate, moderately severe, or severe, the Veteran's disability picture is contemplated by the rating schedule.  To the extent that any symptom is not contemplated and renders the criteria inadequate, referral is still not required because the Veteran's left foot disability does not result in other related factors such as marked interference with employment or frequent periods of hospitalization during the applicable rating periods.  Again, the Board notes the Veteran was awarded a temporary total disability rating for his periods of hospitalization relating to multiple foots surgeries and those periods are currently not on appeal.

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability evaluation in excess of 30 percent for a left foot disability for the period prior to May 17, 2012 and beginning October 1, 2013 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


